                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                        Case No. 1:21-cv-119-MR

 HOPE SURROGACY, INC.,    )
                          )
         Plaintiff,       )
                          )
      v.                  )                        CONSENT PROTECTIVE
                          )                              ORDER
 CARRYING HOPE SURROGACY, )
 LLC,                     )
                          )
         Defendant.       )

      THIS CAUSE came on to be heard upon the joint motion of Plaintiff Hope

Surrogacy Inc. (“Plaintiff”), and Defendant Carrying Hope Surrogacy, Inc.

(“Defendant”); and it appearing to the Court that discovery and the trial in this

action may involve the production and disclosure of confidential, proprietary, or

sensitive information requiring protection against unrestricted disclosure or use;

      THEREFORE, IT IS HEREBY STIPULATED, AGREED AND

ORDERED that pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the

following confidentiality provisions shall govern all information and documents

disclosed in discovery in this action:

      1.     Certain information and documents to be produced by Plaintiff and

Defendant during discovery in this litigation may contain trade secrets or other

proprietary, confidential research, development, or commercial information that
should be considered confidential and protected from unreasonable disclosure

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure.

      2.     The information and documents to be considered as confidential and

disclosed only in accordance with the terms of this Consent Protective Order (“this

Order”) shall include, without limitation, all documents or information whether in

hard copy or electronic form designated in accordance with the terms of this Order

and supplied in response to the demands or requests of either party, formal or

informal, regardless of whether said information is produced or disclosed by a

party or by any affiliated person or entity, or formerly affiliated person or entity.

      3.     All information designated “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” in accordance with the terms of this Order and disclosed in

discovery in this action shall be used solely for purposes of prosecuting or

defending this litigation and shall not be used for any other purpose.

      4.     “Discovery Material” shall mean and include any document (whether

in hard copy or computer readable form), thing, deposition testimony, interrogatory

answers, responses to requests for admissions and/or production, or other

information provided in discovery in this action. Any party may, in good faith,

designate Discovery Material as “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY.” Discovery Material designated “CONFIDENTIAL” shall contain non-

public information, whether personal or business-related. Certain limited types of


                                           2
“CONFIDENTIAL” information may be alternatively designated, as defined and

detailed below, as “ATTORNEYS’ EYES ONLY.” The “ATTORNEYS’ EYES

ONLY” designation shall be reserved for confidential information that constitutes,

reflects, or concerns trade secrets, know-how or proprietary data, business,

financial, or commercial information, the disclosure of which is likely to cause

harm to the competitive position of the party making the confidential designations

of Discovery Material. Previously non-publicly known, future business plans, the

identities and addresses of a company’s customers and non-public market share

and service pricing information shall be presumptively ATTORNEYS’ EYES

ONLY information. “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

information, as used in this Order, shall refer to any information so designated.

      5.     All information designated “CONFIDENTIAL” shall be maintained

in confidence by the parties to whom such information is produced or given, shall

be used solely for the purposes of this litigation, and shall not be disclosed to any

person except:

             (a)    The Court (including court reporters, stenographic reporters and

videographers, and court personnel);

             (b)    Subject to the terms of paragraph 14 below, the attorneys of

record, their partners, employees, contractors, and associates of outside counsel

(collectively hereafter referred to as “Outside Counsel”);


                                          3
             (c)       Officers or employees of Plaintiff in this action, and officers

and employees of Defendant in this action; provided, that such officers or

employees shall receive such “CONFIDENTIAL” information solely on a “need to

know” basis for purposes of prosecuting or defending this litigation and for no

other purposes;

             (d)       Subject to the terms of paragraph 14 below, experts and their

staff and litigation support personnel and their staff retained by Outside Counsel in

this litigation; and

             (e)       Any other person as to whom the producing party agrees in

writing prior to such disclosure.

      6.     All information designated as “ATTORNEYS’ EYES ONLY” shall

be maintained in confidence for use by the attorneys of the parties, shall be used

solely for the purposes of this litigation, and shall not be disclosed to any person

except those listed in subparagraphs (a), (b), (d) and (e) of paragraph 5 above.

      7.     Nothing in the Order shall be taken as assent by a non-producing party

that designated information is in fact “CONFIDENTIAL,” “ATTORNEYS’ EYES

ONLY,” or is entitled to protection under Rule 26(c) of the Federal Rules of Civil

Procedure. If counsel for the non-producing party believes that a confidentiality

designation is not appropriate or justified, counsel for the non-producing party will

notify counsel for the producing party of its belief that the information should not


                                           4
be so designated or should be disclosable to persons other than those allowed by

this order. A party shall not be obligated to challenge the propriety of a

designation at the time made, and the failure to do so shall not preclude a

subsequent challenge thereto. Such a challenge shall be written, shall be sent to

counsel for the Producing Party, and shall particularly identify the documents or

information that the Receiving Party contends should be differently designated.

The parties shall use their best efforts to resolve promptly and informally such

disputes. If the parties do not reach agreement on the correct designation of the

information within twenty (20) business days of service of a challenge, the non-

producing party may file a motion with the Court setting forth the non-producing

party’s reasons as to why the designation should be changed. Unless and until the

Court issues a ruling that the information may be disclosed to persons other than

those authorized by this Order, the contested designation shall remain in place and

treated consistently with the terms of this Order.

      8.     If information protected from disclosure by the attorney-client

privilege or work product doctrine is disclosed without intent to waive the

privilege or protection, promptly after discovery of the inadvertent production, the

producing party shall notify the other party that such information was inadvertently

produced and should have been withheld. Once the producing party provides such

notice, the recipient must promptly return or destroy the specified information with


                                           5
any copies. The recipient cannot assert that the production waived the privilege

protection; however, the recipient does not waive the right to challenge the

assertion of the privilege and seek a court order denying such privilege.

      9.     Nothing in this Order shall preclude any party from applying to this

Court for relief from any provision hereof, or from asserting that certain discovery

materials should receive greater confidentiality protection than that provided

herein, in accordance with Rule 26(c) of the Federal Rules of Civil Procedure and

LCvR 6.1.

      10.    No     designation     of    documents      as    “CONFIDENTIAL”     or

“ATTORNEYS’ EYES ONLY” shall be effective unless there is placed or affixed

on such document a “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” notice

or the equivalent. Where practicable, such notice shall be placed near the Bates

number. In the case of computer, audiovisual, or other electronic or magnetic

medium, such notice shall be placed on the medium and its protective cover, if any.

Testimony given at a deposition may be designated “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” in accordance with the provisions of Paragraph 18

of this Order. Any designation that is inadvertently omitted from a document or

testimony may be corrected by written notification to opposing counsel, but any

disclosure prior to such notification shall not be a violation of this Order.




                                            6
      11.    All   “CONFIDENTIAL”            or   “ATTORNEYS’     EYES     ONLY”

information shall be maintained under the control of Outside Counsel, who shall be

responsible for preventing any disclosure thereof except in accordance with the

terms of this Order.

      12.    All information that has been designated “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” shall be filed in conjunction with a “Motion to

Seal or Otherwise Restrict Public Access” pursuant to LCvR 6.1(c) and LCvR 6.1

shall govern handling of information that has been designated “CONFIDENTIAL”

or “ATTORNEYS’ EYES ONLY” with the Court. Before filing any information

that has been designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

with the Court, or any pleadings, motions or other papers that disclose any such

information, counsel may confer with counsel for the party that produced the

information so designated to determine how it should be filed and whether any

such designation may be changed for filing such that a Motion to Seal or

Otherwise Restrict Public Access is not needed.

      13.    Information produced by non-parties during the course of this action

may be designated under this Order by such non-party or by a party as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by following the

procedures set forth herein or may be deemed so confidential as not to be disclosed

under any circumstances. Information so designated and produced by third parties


                                         7
shall thereafter be treated by the parties in the same manner as if produced with

such designation by a party. A producing non-party shall have all the rights of a

producing party with respect to protection of information under the terms of this

Order. The provisions of this Order for challenging the designation by a party are

applicable to challenges to designations by non-parties.

      14.    Prior to disclosure of “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” information to any third parties, to include persons employed to act as

outside consultants or experts, translators, or interpreters in this action, counsel for

the party seeking disclosure shall require such persons to read this Order and

execute a Nondisclosure Agreement in the form attached hereto as Exhibit A, the

original of which shall be promptly provided to opposing counsel and a copy

thereof served on all other counsel. Nothing in this Order shall be construed as

requiring: i) that routine outside suppliers of litigation support services such as

photocopying, scanning, or coding execute the Nondisclosure Agreement of

Exhibit A; or ii) that the opposing party utilizing such services must disclose the

identity of such service suppliers to the opposing party or counsel. Nothing in this

Order shall be construed as requiring that the identity of graphics preparation and

presentation consultants, witness preparation consultants, jury consultants, or trial

presentation consultants be disclosed to the opposing party or counsel; however,




                                          8
any party utilizing such services is required to have such proposed service provider

conduct a conflict check and execute the Nondisclosure Agreement of Exhibit A.

      15.      Nothing in this Order shall prevent or restrict any person from using

or disclosing in any manner its own “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” information that it has produced or disclosed in this litigation.

      16.      Nothing in this Order shall prevent disclosure beyond the terms of this

Order of any “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” information

if the parties to this action and, if applicable, the non-party from which the material

originated, consent, or if the Court, on motion filed by the party seeking to make

disclosure, orders that disclosure be made. Any party may at any time request the

Court, after notice to the opposing party and to the non-party from which the

material originated, if applicable, to modify or grant relief from any provision of

this Order or to place additional restrictions on the use of any “CONFIDENTIAL”

or “ATTORNEYS’ EYES ONLY” information.

      17.      Nothing herein shall prohibit a party, or its counsel, from disclosing

any document designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

to the person the document identifies as an author or recipient of such document, or

to any person that evidence shows to have already viewed the document, been told

of its contents, or had legal access and authority to review the document or

information.


                                          9
      18.   Information disclosed at a deposition may be designated as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by indicating on the

record at the deposition that the information is “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” and is subject to the provisions of this Order. All

such portions of the transcript shall be appropriately marked by the court reporter

and shall be treated by the parties as set forth herein. Testimony in a deposition

may also be designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by

notifying the deposing party in writing within twenty-one (21) days of the receipt

of the transcript of those pages and lines or those exhibits that are

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” as the case may be. No

deposition may be read by anyone other than the deponent, the attorneys for the

parties, and those qualified to see “ATTORNEYS’ EYES ONLY” material under

Paragraph 7 during the twenty-one (21) day period following a deposition unless

otherwise agreed upon among the attorneys. Upon being informed that certain

portions of a deposition disclose either “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” information, each party must cause each copy of the transcript in its

custody or control to be marked immediately.




                                        10
      19.    Violation by any person of any term of this Order or of the

Nondisclosure Agreement may be punishable as contempt of court. Any person or

entity that produces “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”

information in response to a discovery request or subpoena in this action is

intended to be a beneficiary of this Order and of the Nondisclosure Agreement and

may pursue all remedies available for violation thereof. No provision of this Order

shall be deemed to require any person or entity not a party to this action to respond

to any discovery request or subpoena, except as may otherwise be required by law.

Nothing in this Order shall prevent or prohibit any party or non-party from seeking

such additional or further protection as it deems necessary to protect documents or

information subject to discovery in this action.

      20.    Nothing herein and no action taken under this Order shall constitute a

waiver or admission that any specific document, material, testimony, or thing: (1)

is relevant and subject to discovery; (2) is or is not a trade secret or confidential

proprietary information; (3) constitutes or does not constitute confidential records;

or (4) is or is not admissible in evidence at trial or at any hearing. The production

of any documents or information that the producing party claims to be privileged

shall be governed by the facts and applicable law.




                                           11
       21.    Any and all originals and copies of Discovery Materials designated

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall, at the request of the

producing party, be returned to the party within sixty (60) days after a final

judgment herein or settlement of this action, or, at the option of the producing party,

destroyed in that time frame, except that Outside Counsel for each party may

maintain in its files one copy of each pleading filed with the Court, each deposition

transcript together with the exhibits marked at the deposition, and documents

constituting work product which were internally generated based upon or which

include “CONFIDENTIAL” information or “ATTORNEYS’ EYES ONLY”

information. Upon receipt of any subpoena for such information, the party

receiving the subpoena shall immediately notify Outside Counsel for the producing

party of the subpoena so that the latter may protect its interests. In the event that

documents are returned to or destroyed at the request of the producing party, the

other party or its Outside Counsel shall certify in writing that all such documents

have been returned or destroyed, as the case may be. The parties should agree to

reasonable extensions of time to complete the return of the “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” information, if necessary. The ultimate disposition

of protected materials subject to a final order of the Court on the completion of

litigation.




                                          12
      22.    The restrictions set forth in any of the preceding paragraphs of this

Order shall not apply to information that:

             (a)    Was, is, or becomes public knowledge not in violation of this

Order; or

             (b)    Was lawfully possessed by the non-designating party prior to

the date of this Order.

      23.    This Order shall continue in full force and effect after the termination

of this litigation, including all appeals, and the Court shall retain jurisdiction

necessary to enforce the terms of this Order. However, this Order shall be subject

to revocation or modification by order of the Court, upon written stipulation of the

parties, or upon motion and reasonable notice, including opportunity for a hearing

and presentation of evidence should the Court so decide.

      24.    The parties agreed to submit this Order for entry by the Court and to

be bound by the terms prior to entry by the Court.


      IT IS SO ORDERED.
                                      Signed: June 29, 2021




                                             13
